EXHIBIT 10.1 EMPLOYMENT AND NON-COMPETITION AGREEMENT THIS EMPLOYMENT AND NON-COMPETITION AGREEMENT ("Agreement") is made as of the 1 day of December 2007, by and between Manas Petroleum Corporation (the "Company"), and Thomas Flottmann (the "Employee"). WHEREAS, the Company desires to retain the services of the Employee in the manner hereinafter specified in its business, thereby retaining for the Company the benefit of the Employee's business knowledge and experience and also to make provisions for the payment of reasonable and proper compensation to the Employee for such services; The parties have agreed to enter into this Agreement subject to the terms and conditions herein; and, NOW, THEREFORE, in consideration of the premises and mutual covenants and representations herein contained, the Company and the Employee mutually agree as follows: ARTICLE I EMPLOYMENT AND DUTIES Section 1.1 Employment.
